DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Schroder et al. (4,210,402) in view of Klaus et al. (6,193,499) and Haug et al. (3,125,039).
Schroder et al. (4,210,402)  discloses a continuously-operating apparatus for dividing and kneading portions of dough in which portions of dough, comprising a measuring drum 3 includes four rows of measuring chambers 6 (or receiving chambers) which are arranged parallel to each other on transverse bars 5 (or portioning strips); a plurality of a measuring flasks 7 (or weighing pads) slidable inside the measuring chambers 6, wherein the drum 3 is rotated in a step-by-step 
Thus, Schroder et al. discloses an adjusting device including: 1) at least one linear drive system, including the bar rollers 8, the cam-rail 13, the conveying piston 34 and the cam disc 35; and 2) at least one portioning strip – or the transverse bars 5. 
However, Schroder et al. fails to disclose an electro-mechanical propulsion/linear drive to convert rotational motion to linear motion. 
Klaus et al. discloses an electrically operated molding apparatus, comprising a plunger 34 for injecting material into a mold , wherein the plunger 34 is rotated and translated by an electro-mechanical drive assembly 60 to simplify the two-stage injection unit, wherein the drive assembly 60 includes a variable speed electric motor 68 which can be controlled to increase or decrease the rotational speed of a roller screw 62, which increase the rate at which the plunger 34 moves forward or backward (col. 5, lines 48-58; col. 6, line 60 to col. 7, line 6.)
It would have been obvious to one of ordinary skill in the art to replace Schroder et al’s roller and cam drive mechanism with an electro-mechanical drive assembly as taught by Klaus et al. because when the new electro-mechanical drive assembly is replaced the old system of roller-cam system, the drive system can control the movements by many vary different speeds and by precisely controlled the moving distances, thus the amount of material of the plunger/rod that 
Schroder et al. fails to disclose a kneading drum with a plurality of chambers to receive dough from the receiving chambers.
Haug et al. discloses a metering device for a dough kneading machine, comprising a kneading drum with inner drum 1 and outer drum 2, having a plurality of kneading chambers 4 to receive dough from a feeding drum 6.
It would have been obvious to one of ordinary skill in the art to replace Schroder et al.’s kneading belt by a kneading drum as taught by Haug et al. in order to better to knead and form the dough, because the cavity on the kneading drum will form the doughs into a predetermined and uniform shape.
Response to Arguments
Applicant’s arguments with respect to claims 1-5 and 8-20 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The applicant argued that the prior art fails to teach or suggest an adjusting device including at least one linear drive, one portioning strip and a rotational motion of the electro-mechanical of a linear drive.  However, the combination of Schroder et al. and Klaus et al. discloses an adjusting device including: 1) at least one linear drive system, including the bar rollers 8, the cam-rail 13, the conveying piston 34 and the cam disc 35; and 2) at least one portioning strip – or the transverse bars 5 as taught by Schroder et al and 3)  an electro-mechanical propulsion/linear drive to convert rotational motion to linear motion as taught by 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU-KHANH T. NGUYEN whose telephone number is (571)272-1136.  The examiner can normally be reached on 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. /THU KHANH T NGUYEN/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743